Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments filed 11/28/2020.
Claims 1-7, 10-15, 17-23 and 25-27 are pending.
Information Disclosure Statement
The Information Disclosure Statements filed 1/31/2021, 12/11/2020, 11/23/2020, 10/7/2020 and 7/30/2020 have been considered by the Examiner and are initialed herewith.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection have been considered but are not persuasive. Applicant generally states, “…the claimed method is not directed to a method for managing commercial or legal, or other interactions between people…”, and that, “…the claim recites meaningful features that cannon be performed in the human mind, but rather are integrally tied to the use of computing technology, and do not amount to simply ‘applying it’…”.  Applicant then states, “…the claims are directed to more than mere abstract ideas of organizing human activity or processes that can be performed completely in the human mind…” Examiner respectfully disagrees and contends that claims 1-7, 10-15, 17-23 and 25-27 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons  “…receiving a contribution for a social platform from a client; funding the social platform; publishing promotional material concerning the contribution from the client, wherein the promotional material is configured to positively impact a perceived social responsibility of the client; determining a reaction to the promotional material, including: monitoring opinions on social media concerning the client, including analyzing feedback posted …determining how successful the contribution was at bettering the perceived social responsibility of the client, including: assigning a monetary value to the opinions on social media with respect to the perceived social responsibility of the client; and calculating a contribution ROI experienced by the client as a result of the contribution to the social platform, based upon, at least in part, an amount of the contribution from the client and the monetary value assigned to the opinions on social media …”. Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claim is a method that allows for receiving, publishing, determining, monitoring, analyzing, assigning, calculating information (a contribution ROI) which is a directed to certain methods of organizing human activity: commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and also related to managing interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The claim is using a (generic) computing device to perform functions that are well-understood, routine and conventional functions when claimed in merely a generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity (receiving a contribution, funding the social platform, determining a contribution ROI). Hence,, the receiving, publishing, determining, monitoring, analyzing, assigning, calculating data (a contribution ROI)  limitations as drafted is a process that under its broadest reasonable interpretation is directed to the organizing human activity groupings of abstract ideas in the MPEP 2106.04(a)(II).  Hence, Examiner maintains that the claims are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. V. 
As it relates to applicant’s arguments regarding the 35 USC 103(a) rejection, applicant argues, “…Lovell has not been asserted and is not understood, to disclose ”monitoring opinions on social media” including “analyzing feedback posted on one or more social media websites associated with the client via machine learning/artificial intelligence”…”. Applicant’s arguments have been considered but are unpersuasive. Examiner does not consider Lovell to be as limiting as applicant avers, and points applicant to Lovell, Abstract: “…the processor monitors interactions between the user and other users/organizations, monitors a type of interaction and associated social/environmental impact of the interactions, stores the interactions in a user profile, and determines from the user profile a social/environmental achievement or new contribution by the user. For each social/environmental achievement /contribution, the processor assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the user profile data representative of the user's influence in each social/environmental achievement or contribution…”, and ¶128: “…the processor 100 utilizes an algorithm to assess/measure the leadership capabilities/potential or aptitude of a user/candidate based on standardized set of criteria that considers her activity/engagement, skill development, personal/professional growth or learning and measure social footprint/impact. That is, the processor 100 calculates a metric of an individual's leadership/aptitude/employment candidacy/skill potential/civic engagement/social footprint or impact…”;¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance indicator/impact criteria is assigned a score and the total rating/value of the action is the sum…”;¶139: “…the claimed system 10 provides real-time/on the spot tracking/validation/recognition. The system 10 updates the record in real-time as the actions occur and are completed. The claimed invention combines several steps into one: actions are tracked, validated and their outcomes/impacts are measured. In summary, the claimed invention eliminates/reduces the manpower/manual labor required to track outcomes and monitor participation/engagement /contributions/action..”;; ¶145: “…the claimed invention uses similar approach/underlying mechanism of blockchain to create a distributed ledger of an individual's and/or organization's social and environmental performance (or more broadly speaking the devotion of their time, impact of their action and community contributions).) Examiner interprets the automated data analysis whereby patterns are identified and decisions are determined with minimal human intervention as teaching the intended function of applicant’s machine learning/artificial intelligence. Further,  wherein such analysis may be performed manually or via machine learning / artificial intelligence…”. Applicant then avers, “Fasciano is not understood to disclose, ‘determining how successful the contribution was at bettering the perceived social responsibility of the client’ as an entity that made a contribution, but only the perception of the charity itself…”applicant’s arguments have been considered but are not persuasive. Examiner points applicant to Fasciano at least ¶13: “…the monetary value of the donation is associated with the comments posted such that a higher amount donated represents a higher trustworthiness of the comments…”;;¶91: “…a weight value or "karma score" may be assigned to the charities or other companies or entities who participate in the social networking site. This weight value may be referred to as an "entity weight value." The value of the entity weight value may increase with the amount and/or number of donations which the entity encourages. Thus, for example, a charity which participates in a campaign to raise money will receive an entity weight value which may correspond to the amount and/or number of donations it encourages. Donations to campaigns may be advanced if the charity or other sponsor of the campaign posts information on the social networking site which keeps users informed as to the status of the campaign, such as the amount of money raised or any other indicators of the success of the campaign. According to the present invention, entities which keep users informed and up-to-date about the status of a campaign, for example, may be rewarded by having their entity weight values increased according to the level and/or frequency of such updates. If users can view the success of the campaigns, they may be more likely to donate money …”;¶92: “…a charity or other entity may query users as to how they perceive the work being done by the charity. When users of the social network participate in the polls and/or post comments on the message boards, and donate money to one or more charities, the entity weigh value may increase because charitable contributions have been encouraged by the charity...”;claim 8: “…calculating one or more user weight values based at least on a total monetary value associated with the posted message and one or more posted replies, wherein the one or more user weight values represent reliability of a user's reputation…”). Lovell is used to teach a method/system for tracking and validating social and environmental services. Lovell further teaches a method/system for monitoring interactions between users/organizations and associated social/environmental impact of the interactions and determining a social/environment achievement or new contribution by the user, and assigning a score representing the user’s influence in each achievement or contribution. Fasciano discloses a method/system for encouraging charitable social networking. Baarman teaches a method/system for monitoring and identifying an impact (social influence value) of an event/source based on specific information for a user or business. Lovell, Fasciano and Baarman are directed to the same field of endeavor since they are related to collecting, tracking, analyzing user data within a social environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-15, 17-23 and 25-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7, 10-15, 17-23 and 25-27 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, 
Step 2A-Prong 1: Claim 1 recites in part, “…receiving a contribution for a social platform from a client; funding the social platform; publishing promotional material concerning the contribution from the client…determining a reaction to the promotional material, including: monitoring opinions on social media concerning the client, including analyzing feedback posted …determining how successful the contribution was at bettering the perceived social responsibility of the client, including: assigning a monetary value to the opinions on social media with respect to the perceived social responsibility of the client; and calculating a contribution ROI experienced by the client as a result of the contribution to the social platform, based upon, at least in part, an amount of the contribution from the client and the monetary value assigned to the opinions on social media …”
The underlined limitations above demonstrate, independent claims 1, 9 and 17 are directed toward the abstract idea of receiving a contribution, funding a social platform and calculating an ROI as a result of the contribution. The claim limitations falls into the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions) for receiving, funding, publishing, determining, monitoring, analyzing, assigning and calculating data (a contribution ROI).  Thus the claim is directed to the certain methods of organizing human activity grouping 
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”]  are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions receiving, funding, publishing, determining, monitoring, analyzing, assigning and calculating data (a contribution ROI) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶8: “…a computer program product 66 235: “…These computer program instructions may be provided to a processor of a general purpose computer / special purpose computer / other programmable data processing apparatus, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.…”) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.

Dependent claims 2-7, 10-15, 18-23 and 25-27 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea. Dependent claims 2-7, 10-15, 18-23 and 25-27 recite additional data gathering, evaluating, identifying and processing steps.  For example dependent claims 2, 10 and 18 recite in part, “…wherein the social platform is chosen from a social platform pool..…”, claims 3, 11 and 19 recite in part, “…wherein the social platform pool defines a plurality of prevetted social platforms …”, “…claims 4, 12 and 20 recite in part, “…maintaining the social platform pool ….”, “…claims 5, 13 and 21 recite in part, “…wherein the social platform pool is maintained within a data structure …”, claims 6, 14 and 22 recite in part, “…producing promotional material for the client concerning their contribution to the social platform, wherein this promotional material is configured to positively impact a current responsibility score associated with the client; and publishing the promotional material. ….”, claims 7, 15 and 23 recite in part, “…wherein the current responsibility score associated with the client includes one or more of: an environmental score; a social score; and a governance score…”, claims 25-27 recite in part, “… wherein determining the reaction to the promotional material further includes…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of receiving a contribution, funding a social platform and calculating an ROI as a result of the contribution. Hence, claims 1-7, 10-15, 17-23 and 25-27 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-15, 17-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al., US Patent Application Publication No US 2018/0075393A1, in view of Fasciano, US Patent Application Publication No US 2008/0288277A1, in further view of Baarman et al., US Patent Application Publication No US 2011/0282860A1.
With respect to Claims 1, 9 and 17,
Lovell discloses,
receiving a contribution for a social platform from a client; funding the social platform.(¶120: “…the system 10 tracks/documents/logs/confirms physical donations, monetary or material items such as clothing, recycling, hygiene 
publishing promotional material concerning the contribution from the client, wherein the promotional material is configured to positively impact a perceived social responsibility of the client (¶124: “…the system verifies applied skills and provides a standardized system to measure/track skill development of users…The system 10 allocates a skill to the user profile and resume based on the demonstrated skills associated with the actions undertaken by the user in the community or on system platform. The processor 100 tracks the number of times a user has engaged in activities that foster development of a specific skill and updates her profile to reflect such engagement and development…”)
determining a reaction to the promotional material, including: monitoring opinions on social media concerning the client, including analyzing feedback posted on one or more social media websites associated with the client via machine learning / artificial intelligence;( Abstract: “…the processor monitors interactions between the user and other users/organizations, monitors a type of interaction and associated social/environmental impact of the interactions, stores the interactions in a user profile, and determines from the user profile a social/environmental achievement or new contribution by the user. For each social/environmental achievement /contribution, the processor assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the user profile data representative of the user's influence in each social/environmental achievement or contribution…”, and ¶128: “…the processor 100 utilizes an algorithm to assess/measure the leadership capabilities/potential or aptitude of a user/candidate based on standardized set of criteria that considers her activity/engagement, skill development, personal/professional growth or learning and measure social footprint/impact. That is, the processor 100 calculates a metric of an individual's leadership/aptitude/employment candidacy/skill potential/civic engagement/social footprint or impact…”;¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance indicator/impact criteria is assigned a score and the total rating/value of the action is the sum…”;¶139: “…the claimed system 10 provides real-time/on the spot tracking/validation/recognition. The system 10 updates the record in real-time as the actions occur and are completed. The claimed invention combines several steps into one: actions are tracked, validated and their outcomes/impacts are measured. In summary, the claimed invention eliminates/reduces the manpower/manual labor required to track outcomes and monitor participation/engagement /contributions/action..”;; ¶145: “…the claimed invention uses similar approach/underlying mechanism of blockchain to create a distributed ledger of an individual's and/or organization's social and environmental performance (or more broadly speaking the devotion of their time, impact of their action and community contributions)…”) Examiner interprets the automated data analysis whereby patterns are identified and decisions are determined with minimal human intervention as teaching the intended function of applicant’s machine learning/artificial intelligence. Further, applicant’s  wherein such analysis may be performed manually or via machine learning / artificial intelligence…”.
Lovell discloses all of the above limitations, Lovell does not distinctly describe the following limitation but Fasciano however as shown discloses,
 determining how successful the contribution was at bettering the perceived social responsibility of the client, including: assigning a monetary value to the opinions on social media with respect to the responsibility of the client;(¶13: “…the monetary value of the donation is associated with the comments posted such that a higher amount donated represents a higher trustworthiness of the comments …”;¶91: “…a weight value or "karma score" may be assigned to the charities or other companies or entities who participate in the social networking site. This weight value may be referred to as an "entity weight value." The value of the entity weight value may increase with the amount and/or number of donations which the entity encourages. Thus, for example, a charity which participates in a campaign to raise money will receive an entity weight value which may correspond to the amount and/or number of donations it encourages. Donations to campaigns may be advanced if the charity or other sponsor of the campaign posts information on the social networking site which keeps users informed as to the status of the campaign, such as entities which keep users informed and up-to-date about the status of a campaign, for example, may be rewarded by having their entity weight values increased according to the level and/or frequency of such updates. If users can view the success of the campaigns, they may be more likely to donate money …”¶92: “…a charity or other entity may query users as to how they perceive the work being done by the charity. When users of the social network participate in the polls and/or post comments on the message boards, and donate money to one or more charities, the entity weigh value may increase because charitable contributions have been encouraged by the charity…..”;claim 8: “…calculating one or more user weight values based at least on a total monetary value associated with the posted message and one or more posted replies, wherein the one or more user weight values represent reliability of a user's reputation…”)
Lovell teaches a method/system for tracking and validating social and environmental services. Lovell further teaches a method/system for monitoring interactions between users/organizations and associated social/environmental impact of the interactions and determining a social/environment achievement or new contribution by the user, and assigning a score representing the user’s influence in each achievement or contribution. Fasciano discloses a method/system for encouraging charitable social networking. Lovell and Fasciano are directed to the same field of  (Abstract, ¶13, ¶92).
Lovell and Fasciano disclose all of the above limitations, the combination of Lovell and Fasciano does not distinctly describe the following limitations, but Baarman however as shown discloses,
calculating a contribution ROI experienced by the client as a result of the contribution to the social platform, based upon, at least in part, an amount of the contribution from the client and the monetary value assigned to the opinions on social media (Abstract: “…data collection, media analysis, and web tracking… Monitoring and/or tracking may be used for identifying changes in data. The system may provide an analysis of impact of an event/source based on user impressions or web hits in view of a particular event/source. The impact may include a social influence value. In another embodiment, a return on investment ("ROI") in view of the influence is provided…”;¶26, ¶30-¶32, ¶53; ¶26: “…organizing and collecting a body of search terms for an organization in an organized way for searching, 
Baarman teaches a method/system for monitoring and identifying an impact (social influence value) of an event/source based on specific information for a user or business. Lovell, Fasciano and Baarman are directed to the same field of endeavor since they are related to collecting, tracking, analyzing user data within a social environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for tracking and validating social and environmental performance of Lovell with the method/system for encouraging 

With respect to Claims 2, 10 and 18,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
wherein the social platform is chosen from a social platform pool(¶96: “…regardless of whether the organization chooses to add a project banner/entry point to particular webpages within the participating social media-based platforms, the project application will list the organization's project on a project listing page, with a clickable link, within the participating social network based platforms. In an exemplary embodiment, the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a 

With respect to Claims 3, 11 and 19,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
wherein the social platform pool defines a plurality of prevetted social platforms (¶83-¶88; ¶83: “…Prior to permitting a company or organization to solicit participation in a volunteer project, the company or organization must first create an account with the web application server by transmitting account information to the system, preferably through a website, but mailed-in or faxed applications can also be used for creating an account on the system… By providing the correct login information for an organization, the organization's representative is permitted to access the information for each project that the organization has created...”)

With respect to Claims 4, 12 and 20,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
maintaining the social platform pool(¶96: “…the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a participant can easily find and register for the project without having to go to a particular organization's 

With respect to Claims 5, 13 and 21,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
wherein the social platform pool is maintained within a data structure (¶96: “…the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a participant can easily find and register for the project without having to go to a particular organization's webpage…”, ¶105: “…the participants may search for volunteer "challenges" a.k.a. volunteer activities/existing programs of local nonprofits or organizations. Through GPS technology in 

With respect to Claims 6, 14 and 22,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
producing promotional material for the client concerning their contribution to the social platform wherein this promotional material is configured to positively impact a current responsibility score associated with the client; and publishing the promotional material.(¶72, ¶109-111, ¶120-122, ¶133-134; ¶72: “…the processor 100 of the processor-based web application server 22 comprises a reporting module 44 that can be any combination of software agents and/or hardware components able to generate reports with all volunteer activities including time spent on the activities, credits related to the impact of the activities, and volunteer hours per challenge. The reporting module 44 provides records that can be printed by a participant and submitted to their school for graduation volunteer hour requirements. These records are automatically verified by the host organizations through the system. In another aspect of the reporting module 44, the reporting module 44 receives feedback, reviews or comments from the participants upon check out/completion of the volunteer activity and generate a report for the organization based on this data…”;¶82 Mini-Banner/ Newsfeed; ¶ 

With respect to Claims 7, 15 and 23,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
wherein the current responsibility score associated with the client includes one or more of: an environmental score; a social score; and a governance score.(¶128-130; ¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance 

With respect to Claims 25-27,
Lovell, Fasciano and Baarman disclose all of the above limitations, Lovell further discloses,
wherein determining the reaction to the promotional material further includes one or more of: monitoring internet traffic on one or more webpages associated with the client; tracking the success of advertisement campaigns associated with the client in bettering a perceived social responsibility of the client; analyzing surveys concerning the perceived social responsibility of the client via machine learning / artificial intelligence; and tracking social impact with respect to the client, including monitoring movement of a social responsibility score associated with the client.(¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of 

Conclusion
References cited but not used:
Reynolds, US Patent No US 7,769,626B2, “Determining Strategies for Increasing Loyalty of a Population to an Entity”, relating to determining customer decision-making factors that can be used to increase market share and/or customer loyalty.
Halloran et al., US Patent Application Publication No US 2006/0100897A1, “System for Assessing and Improving Social responsibility of Business”, relating to method/system for assessing the level of social responsibility of a business and for monitoring improvements using the assessed level as a baseline.








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                    /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629